Case 5:15-cv-01358-VAP-SP Document 104 Filed 12/19/18 Page 1 of 1 Page ID #:4237



                      UNITED STATES COURT OF APPEALS                      FILED
                             FOR THE NINTH CIRCUIT                         DEC 19 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
  KATHLEEN SONNER, on behalf of herself          No.    17-55261
  and all others similarly situated,
                                                 D.C. No.
                  Plaintiff-Appellant,           5:15-cv-01358-VAP-SP
                                                 Central District of California,
   v.                                            Riverside

  SCHWABE NORTH AMERICA, INC. and                ORDER
  NATURES WAY PRODUCTS, LLC,

                  Defendants-Appellees.

  Before: WARDLAW, NGUYEN, and OWENS, Circuit Judges.

        The Council for Responsible Nutrition’s motion for leave to file amicus

  curiae brief in support of Defendants-Appellees is GRANTED. Dkt. No. 34-2.

  Plaintiff-Appellant’s motion to file supplemental brief in response to amicus curiae

  brief of the Council for Responsible Nutrition is DENIED. Dkt. No. 55.
